EXHIBIT 10.1CONFORMED Credit Agreement Dated as of January20, 2012 among AMCOL International Corporation and Certain Borrowing Subsidiaries, The Guarantors from time to time parties hereto, the Lenders from time to time parties hereto, and BMO Harris Bank N.A., as Administrative Agent BMO Capital Markets, Wells Fargo Bank N.A. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead Arrangers and Joint Book Runners and Wells Fargo Securities LLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Co-Syndication Agents -ii- Table of Contents Section Heading Page Section 1. The Credit Facilities 1 Section 1.1. Revolving Credit Commitments 1 Section 1.2. Letters of Credit 2 Section 1.3. Applicable Interest Rates 6 Section 1.4. Minimum Borrowing Amounts; Maximum Eurocurrency Loans 8 Section 1.5. Manner of Borrowing Loans and Designating Applicable Interest Rates 8 Section 1.6. Interest Periods 10 Section 1.7. Maturity of Loans 11 Section 1.8. Prepayments 11 Section 1.9. Default Rate 12 Section 1.10. Evidence of Indebtedness 13 Section 1.11. Funding Indemnity 14 Section 1.12. Revolving Credit Commitment Terminations 14 Section 1.13. Substitution of Lenders 15 Section 1.14. Swing Loans 15 Section 1.15. Increase in Revolving Credit Commitments 17 Section 1.16. Defaulting Lenders 17 Section2. Fees 18 Section 2.1. Fees 18 Section3. Place and Application of Payments 19 Section 3.1. Place and Application of Payments 19 Section4. Guaranties 20 Section 4.1. Guaranties 20 Section 4.2. Further Assurances 21 Section5. Definitions; Interpretation 21 Section 5.1. Definitions 21 Section 5.2. Interpretation 35 Section 5.3 Change in Accounting Principles 35 Section6. Representations and Warranties 36 Section 6.1. Organization and Qualification 36 Section 6.2. Subsidiaries 36 Section 6.3. Authority and Validity of Obligations 36 Section 6.4. Use of Proceeds; Margin Stock 37 Section 6.5. Financial Reports 37 Section 6.6. No Material Adverse Change 37 Section 6.7. Full Disclosure 38 Section 6.8. Trademarks, Franchises, and Licenses 38 Section 6.9. Governmental Authority and Licensing 38 Section 6.10. Good Title 38 Section 6.11. Litigation and Other Controversies 38 Section 6.12. Taxes 38 Section 6.13. Approvals 39 Section 6.14. Affiliate Transactions 39 Section 6.15. Investment Company 39 Section 6.16. ERISA 39 Section 6.17. Compliance with Laws 39 Section 6.18. Other Agreements 40 Section 6.19. Solvency 40 Section 6.20. No Default 40 Section 6.21. OFAC 40 Section7. Conditions Precedent 41 Section 7.1. All Credit Events 41 Section 7.2. Initial Credit Event 41 Section8. Covenants 43 Section 8.1. Maintenance of Business 43 Section 8.2. Maintenance of Properties 43 Section 8.3. Taxes and Assessments 43 Section 8.4. Insurance 43 Section 8.5. Financial Reports 44 Section 8.6. Inspection 45 Section 8.7. Limitations on Indebtedness 46 Section 8.8. Limitation on Liens 46 Section 8.9. Investments, Acquisitions, Loans and Advances 47 Section 8.10. Mergers, Consolidations and Sales 49 Section 8.11. Dividends and Certain Other Restricted Payments 50 Section 8.12. ERISA 50 Section 8.13. Compliance with Laws 51 Section 8.14. Burdensome Contracts With Affiliates 51 Section 8.15. No Changes in Fiscal Year 52 Section 8.16. Formation of Subsidiaries 52 Section 8.17. Change in the Nature of Business 52 Section 8.18. Use of Loan Proceeds 52 Section 8.19. No Restrictions 52 Section 8.20. Financial Covenants 52 Section 8.21. Compliance with OFAC Sanctions Programs 53 -ii- Section9. Events of Default and Remedies 53 Section 9.1. Events of Default 53 Section 9.2. Non Bankruptcy Defaults 55 Section 9.3. Bankruptcy Defaults 56 Section 9.4. Collateral for Undrawn Letters of Credit 56 Section 9.5. Notice of Default 57 Section 9.6. Expenses 57 Section10. Change in Circumstances 57 Section 10.1. Change of Law 57 Section 10.2. Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR 57 Section 10.3. Increased Cost and Reduced Return 58 Section 10.4. Lending Offices 59 Section 10.5. Discretion of Lender as to Manner of Funding 59 Section11. The Administrative Agent 60 Section 11.1. Appointment and Authorization of Administrative Agent 60 Section 11.2. Administrative Agent and its Affiliates 60 Section 11.3. Action by Administrative Agent 60 Section 11.4. Consultation with Experts 61 Section 11.5. Liability of Administrative Agent; Credit Decision 61 Section 11.6. Indemnity 62 Section 11.7. Resignation and Removal of Administrative Agent and Successor Administrative Agent 62 Section 11.8. L/C Issuer and Swing Line Lender 62 Section 11.9. Designation of Additional Agents 63 Section12. The Guarantees 63 Section 12.1. The Guarantees 63 Section 12.2. Guarantee Unconditional 64 Section 12.3. Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances 64 Section 12.4. Subrogation 65 Section 12.5. Waivers 65 Section 12.6. Limit on Recovery 65 Section 12.7. Stay of Acceleration 65 Section 12.8. Benefit to Guarantors 65 Section 12.9. Guarantor Covenants 65 Section13. Miscellaneous 66 Section 13.1. Withholding Taxes 66 Section 13.2. No Waiver, Cumulative Remedies 67 Section 13.3. Non Business Days 67 -iii- Section 13.4. Documentary Taxes 67 Section 13.5. Survival of Representations 67 Section 13.6. Survival of Indemnities 68 Section 13.7. Sharing of Set Off 68 Section 13.8. Notices 68 Section 13.9. Counterparts 69 Section 13.10. Successors and Assigns 69 Section 13.11. Participants 69 Section 13.12. Assignments 69 Section 13.13. Amendments 72 Section 13.14. Headings 72 Section 13.15. Costs and Expenses; Indemnification 72 Section 13.16. Set off 73 Section 13.17. Entire Agreement 74 Section 13.18. Governing Law 74 Section 13.19. Severability of Provisions 74 Section 13.20. Excess Interest 74 Section 13.21. Construction 75 Section 13.22. Lender’s and L/C Issuer’s Obligations Several 75 Section 13.23. Submission to Jurisdiction; Waiver of Jury Trial 75 Section 13.24. Currency 75 Section 13.25. USA Patriot Act 76 Section 13.26. Appointment and Authorization of Company 76 Section 13.27. Confidentiality 76 Signature Page S-1 ExhibitA
